Citation Nr: 1744604	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability ("TDIU") to include on an -extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from May 1968 through May 1970. 
This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).  In an initial July 2007 rating decision, the AOJ granted the Veteran's claim for an increased disability evaluation of his service-connected post-traumatic stress disorder ("PTSD").  The Veteran then perfected an appeal of this award to the Board.  During the course of his appeal, in a July 2009 statement, the Veteran raised the issue of entitlement to a TDIU due to his service-connected PTSD.  Subsequently, in a November 2010 rating decision, the AOJ denied the Veteran's claim for entitlement to a TDIU.  

Thereafter, the Veteran perfected his appeal to the Board.  In an October 2011 decision, the Board found that the Veteran's July 2009 statement raised the issue of entitlement to a TDIU based upon the symptoms of his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the Veteran's claim for entitlement to a TDIU to the AOJ for further development.  Specifically, the Board directed the AOJ to provide the Veteran with the proper notice and assistance letters concerning his claim for entitlement to a TDIU.  A review of the claims file indicates that the requested development has been completed, and that the matter has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In reviewing the electronic record, the Board observes that medical records were received subsequent to the AOJ's issuance of the Supplemental Statement of the Case ("SSOC").  However, the Veteran's representative submitted a signed statement, dated September 6, 2017, waiving initial review by the AOJ.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, degenerative changes of the right and left knees, degenerative changes in the right foot, and residuals of a scar from shrapnel wound injury on the left hip, left flank, right calf, and neck. 

2.  The Veteran had a combined disability rating of 50 percent prior to May 28, 2010; thereafter, the Veteran's combined disability rating has been 60 percent. 

3.  The medical and lay evidence of record do not support a finding that the Veteran service-connected disabilities, specifically the PTSD, prevented the Veteran from obtaining and maintaining substantially gainful employment at any time throughout the period on appeal.


CONCLUSION OF LAW

The criteria for an award of a TDIU, on an extraschedular basis, have not been met during any portion of the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

As to the Veteran's claim for entitlement to TDIU, the AOJ notified the Veteran of the evidence needed to substantiate and complete this claim in correspondence dated February 2012.  This correspondence additionally informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter further informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to statements to the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  This includes updated treatment records from the Marietta Community Based Outpatient Clinic ("CBOC") and the Chillicothe VA Medical Center ("VAMC").  To date, the Veteran has not contended that any medical or other relevant records have not been obtained or are otherwise outstanding.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's PTSD.  See Rice, 22 Vet. App. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  

If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant laws and regulations applicable to the Veteran's claim, the Board notes that the Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).   In such instances, where a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). 

Having reviewed the complete record, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not entitled to an award of an extra-schedular TDIU and that the evidence does not merit a referral to the Director for consideration on TDIU on an extraschedular basis.  The Board finds the medical and lay evidence of record do not demonstrate or suggest that the Veteran's symptoms impose total social and occupational impairment such that he would be unable to obtain or maintain substantial gainful employment due to his service-connected disabili-ties.  

In statements to the Board, the Veteran has reported that symptoms of his PTSD forced him to retire early from his work at the United States Post Office.  See e.g. February 2012 Statement in Support of Claim.  The Veteran states that he was unable to tolerate the increasing stress at work and could not work around his newer, younger, co-workers.  The Veteran retired in September 2009, and has not sought or obtained employment since that time.  

While the Board finds the Veteran's reports of difficulty interacting with his co-workers to be credible, the totality of the evidence demonstrates that the Veteran is capable of establishing and maintaining social relationships.  First, the Board finds the Veteran's early medical records indicate that his symptoms of social anxiety and avoidance were an acute exacerbation of his PTSD symptoms, and were not found to be chronic in nature.  For example, in July 2009, the Veteran's psychologist Dr. C.C. completed a medical evaluation for the Veteran's Family and Medical Leave Act ("FMLA") application.  In this evaluation, Dr. C.C. reports the Veteran was experiencing "marked anxiety" and was having difficulty working around peers and co-workers.  However, in his medical assessment, Dr. C.C. reports that the Veteran was expected to improve and would be able to make a "full return" to work, after six weeks of leave.  Dr. C.C. additionally explained that while PTSD is considered a chronic mental health disability, the Veteran "was most likely experiencing an acute flare-up," but that his "work history and personal values suggest he will respond well to [treatment] and will not need additional breaks" from work.  

The Board finds this July 2009 medical evaluation and opinion to be probative evidence demonstrating that the Veteran was capable of maintaining employment despite his PTSD symptoms.  Specifically, the Board finds Dr. C.C.'s opinion that the Veteran was experiencing a temporary and acute flare-up of his symptoms to be credible and entitled to great weight.  As the Veteran's treating psychologist, Dr. C.C. would have familiarity with the Veteran's baseline level of functioning and his opinion that the Veteran was experiencing an acute flare-up of symptoms is therefore credible.   

Although the Veteran retired from his job shortly after this July 2009 evaluation, the Board does not find that fact to be determinative as to whether the Veteran could have continued working.  The evidence of record additionally suggests that the Veteran had planned to retire early and that the symptoms of his PTSD may not have played any role in that decision.  For example, during an April 2008 counseling session, the Veteran stated that he was scheduled to undergo an unspecified surgical procedure that would require him to take a significant amount of leave from work.  See Marietta CBOC Records.  The Veteran stated that he was contemplating retiring, but was worried whether retirement would exacerbate his symptoms of PTSD. 

Furthermore, a review of the Veteran's medical records, subsequent to the July 2009 evaluation, indicates that he was capable maintaining regular social relationships.  For example, during a December 2010 counseling session, the Veteran reported that he was able to make trips to a local "legion hall," on a regular basis and was able to interact with the other Veterans there.  See Marietta CBOC Records.  The Veteran also reported he was taking a more active role in caring for his father, by helping keep track of the father's medications and maintenance of the house.  These subjective reports, voiced by the Veteran, are probative evidence demonstrating that he remained capable of interacting well with others on a sustained basis.  Furthermore, the Veteran's ability maintain his attention and concentration sufficiently to help assist in the medical care of his father, demonstrates an ability to perform basic, work related tasks. 

The Veteran was afforded a VA examination in May 2012, in order to assess the symptoms and severity of his PTSD and related symptoms.  Following a review of the Veteran's medical records, including the previous April 2007 VA examination, and an in-person interview, the examiner concluded that the Veteran's symptoms would not preclude him from sustaining employment.  In support of this evaluation, the examiner noted that the Veteran's overall social functioning was adequate and that his irritability increased only during times of heightened stress.  The examiner observed that the Veteran maintained a close relationship to his family and was able to sustain close friendships with a neighbor, as well as other Veterans at the local American Legion. The examiner further reported that the Veteran did not demonstrate any impairment in his memory or judgment, and that he was capable of sustaining his attention and concentration throughout the examination.  As the examiner explained their findings and rationale, the Board finds this conclusion to be probative and entitled to significant weight. 

During the May 2012 VA examination, the Veteran reported periods of exacerbated symptoms, including irritability which limited his ability to socialize with others.  For example, the Veteran stated he had become increasingly frustrated by some conversations he overheard at the local American Legion.  As a result, the Veteran reported he had become increasingly isolated, and had stopped his frequent visits.  However, the Board finds these symptoms were acute and consistent with periods of exacerbated symptoms.  Subsequent records indicate that the Veteran resumed his frequent visits to the American Legion.  For example, during a counseling session in June 2016, the Veteran described almost daily visits to local veteran and/or fraternal organizations.  See Marietta CBOC Records. 

Similarly, more recent medical records indicate the Veteran's other PTSD symptoms have improved.  For example, the Veteran had expressed symptoms of anxiety and fearfulness when traveling or exposed to unfamiliar environments.  However, the Veteran was able to take a two week vacation to Mexico with his family.   See Marietta CBOC Records, dated March 2014.  In July 2016, the Veteran reported that he had recently taken a weekend boating trip with his friends, and that this was an overall enjoyable experience.  The Veteran additionally reported weekend trips to local car shows with his friends, and that he found these experiences to be enjoyable.  See Marietta CBOC Records, dated September 2016

Overall, review of the Veteran's lay reports and the medical records indicates that the Veteran is capable of sustaining and maintaining social relationships.  While the Board does acknowledge that the Veteran would experience increased irritability during periods of increased stress, the totality of the evidence does not suggest these periods are frequent or that they would preclude the Veteran from sustaining employment.  

Similarly, a review of the Veteran's medical records does not suggest his overall functioning was so impaired that he would be unable to perform simple tasks.  As discussed above, the Veteran has served as a caregiver to his elderly father, including helping with the timing and dosages of the numerous medications.  The Veteran has also reported hobbies of working on antique cars, which further demonstrates an ability to sustain his concentration and attention for extended periods.  At no point during the period on appeal has the Veteran or the evidence of record suggested that the Veteran's overall functioning has declined to the point where he is unable to care for his personal hygiene or unable to complete daily chores.  As such, the Board finds this evidence to be suggestive of an ability to sustain his attention and concatenation sufficiently to perform simple tasks and maintain employment. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


